Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 1 of 22 Page ID #:14




                              EXHIBIT A
       Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 2 of 22 Page ID #:15



                           CASE ATTACHMENT COVER PAGE                                           (ENDORSED)
                                                                                             ELECTRONICALLY
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO                                       FILED
        STREETADDRESS:247 West Third Street

       MAILING ADDRESS:                                                                     BY SUPERIOR COURT
       CITY AND ZIP CODE: San Bernardino, CA 92415                                     OF CALIFORNIA, COUNTY OF
           BRANCH NAME:San Bernardino Justice Center                                            San Bernardino
                WEBSiTE:http: //www. sb-court.org                                              on May 29, 2020
                                                                                       CLERK OF THE SUPERIOR COURT
       ATTACHMENTNAME:    Complaint: COMPLAINT 1. Disability Discrimination in
                          Violation of the California Fair Employment and Housing     Deputy Cleric Sabrina Jamison
                                                                    Ai.
       CASE NAME:   Laphill Knox vs. Express Messenger Systems, Inc.                CASE NUMBER:

                                                                                                CIVDS2009453


                          Please log on to www.TurboCourt.com regularly for updates

                                Please staple this to your original attachment




!
f ■
I
8
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 3 of 22 Page ID #:16




                 1     MATERN LAW GROUP, PC
                       MATTHEW J. MATERN (SEN 159798)
                 2     DEANNA S. LEIFER (SEN 265840)
                       ELLIE D, GORALNICK (SEN 326276)
                 3     1230 Rosecrans Avenue, Suite 200
                       Manhattan Eeach, CA 90266
                 4     Tel: (310) 531-1900
                       Facsimile: (310) 531-1901
                 5
                       Attorneys for Plaintiff Laphill Knox
                 6
                 7
                 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 9                                   COUNTY OF SAN EERNARDINO
                10
                11     LAPHILL KNOX, an individual.                   CASE NO.
                12                   Plaintiff,                       COMPLAINT
                13                   vs.                              1.   Disability Discrimination in
                                                                           Violation of the California Fair
                14     EXPRESS MESSENGER SYSTEMS, INC.                     Employment and Housing Act
                       DEA ONTRAC, a Delaware limited liability       2.   Failure to Take All Reasonable
                15     corporation; and DOES 1 through 50,                 Steps Necessary to Prevent
                       inc usive,—      --------- ------ - - —             Disability Discrimination------- - -
               16                                                     3.   Retaliation
                                     Defendants.                      4.   Failure to Make a Reasonable
               17                                                          Accommodation
                                                                      5.   Failure to Engage in the Interactive
               18                                                          Process
                                                                      6.   Wrongful Termination in Violation
               19                                                          of Public Policy
                                                                      7.   Intentional Infliction of Emotional
               20                                                          Distress
               21
                                                                      DEMAND FOR JURY TRIAL
               22
               23
               24
               25
               26
               27
               28
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                 1                                    COMPLAINT
   AVENUE, STE 200
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 4 of 22 Page ID #:17




                  1                                       NATURE OF THE ACTION

                  2            1.        Plaintiff LAPHILL KNOX (“PLAINTIFF”), an individual, demanding a jury trial,

                  3    brings this civil rights action against defendants EXPRESS MESSENGER SYSTEMS, INC. dba

                  4    ONTRAC (“ONTRAC”), a Delaware corporation; and DOES 1 through 50 inclusive (collectively,

                  5    “DEFENDANTS”), to remedy DEFENDANTS’ employment practices and policies of disability

                  6    discrimination, retaliation, failure to take all reasonable steps to prevent disability discrimination,

                  7    failure to make a reasonable accommodation, failure to engage in the interactive process,

                  8    wrongful termination, and other unlawful and tortious conduct. PLAINTIFF seeks compensatory

                  9    damages, punitive damages, attorneys’ fees, and costs.

                10                                       JURISDICTION AND VENUE

                11            2.         This Court has jurisdiction in this matter because PLAINTIFF is a resident of the

                12     State of California and DEFENDANTS are residents of, and/or regularly conduct business in, the

                13     State of California. Further, no federal question is at issue because the claims are based solely on

                14     California law.

                15            3.         Venue is proper in the County of San Bernardino, California because PLAINTIFF

                16     performed work for DEFENDANTS in the County of San Bernardino, and DEFENDANTS’

                17     unlawful actions and omissions, as set forth herein, occurred in the County of San Bernardino.

                18                                                 PLAINTIFF

                19            4.         PLAINTIFF is a female resident of the State of California who, at times material

                20     to this complaint, was employed by DEFENDANTS as an AM Sorter from approximately April

                21     6, 2018 to approximately December 14, 2018.

                22                                               DEFENDANTS

                23            5.         PLAINTIFF is informed and believes, and thereon alleges, that ONTRAC is, and

                24     at all times relevant hereto was, a corporation organized and existing under the laws of the State

                25     of Delaware. PLAINTIFF is further informed and believes, and thereon alleges, that ONTRAC is

                26     authorized to conduct business in the State of California, and does conduct business in the State

                27     of California. Specifically, ONTRAC maintains offices and facilities and conducts business in

                28     the County of San Bernardino.
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                               COMPLAINT
   AVENUE, STE 200                                                      2
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 5 of 22 Page ID #:18




                  1           6.      The true names and capacities of DOES 1 through 50, inclusive, are unknown to

                  2    PLAINTIFF at this time, and PLAINTIFF therefore sues such defendants under fictitious names.

                  3    PLAINTIFF is informed and believes, and thereon alleges, that each defendant designated as a

                  4    DOE is in some manner highly responsible for the events and occurrences referred to herein, and

                  5    that PLAINTIFF’S injuries and damages, as alleged herein, were proximately caused by the

                  6    conduct of such DOE defendants. All claims against DEFENDANTS are therefore also pled

                  7    against DOES 1 through 50. PLAINTIFF will seek leave of the court to amend this complaint to

                  8    allege the true names and capacities of such DOE defendants when ascertained.

                  9           7.      At all relevant times herein, DEFENDANTS were the joint employers of

                10     PLAINTIFF. PLAINTIFF is informed and believes, and thereon alleges, that at all times material

                11     to this complaint, DEFENDANTS were the alter egos, divisions, affiliates, integrated enterprises,

                12     joint employers, subsidiaries, parents, principals, related entities, co-conspirators, authorized

                13     agents, partners, joint venturers, and/or guarantors, actual or ostensible, of each other and DOES

                14     1 through 50. Each defendant was completely dominated by his, her, or its co-defendant, and

                15     each was the alter ego of the other.

                16            8.      PLAINTIFF is informed and believes, and thereon alleges, that each and every

                17     defendant was the authorized agent, principal, partner, joint venturer, guarantor, actual or

                18     ostensible, of the other DEFENDANTS and had full authority to perform the actions alleged

                19     herein, unless alleged otherwise. Furthermore, each and every defendant was operating within

                20     the course and scope of its agency, or as a principal, partner, joint venturer, guarantor, actual or

                21     ostensible, relationship with the other DEFENDANTS during the course of events described

                22     herein, unless alleged otherwise,      To the extent that certain actions and omissions were

                23     perpetrated by certain DEFENDANTS, the remaining DEFENDANTS condoned, authorized, and

                24     ratified such acts and omissions.

                25            9.      Whenever reference is made in this complaint to any act or failure by a defendant

                26     or DEFENDANTS, such allegations and reference shall also be deemed to mean the acts and

                27     failures of each defendant acting individually, jointly, and severally. Whenever reference is made

                28     to individuals who are not named as PLAINTIFF or DEFENDANTS in this complaint, but who
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                            COMPLAINT
   AVENUE, STE 200                                                     3
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 6 of 22 Page ID #:19




                  1    were employees or agents of DEFENDANTS, such individuals acted on behalf of
                  2    DEFENDANTS within the course and scope of their employment.

                  3           •10.    PLAINTIFF is informed and believes, and thereon alleges, that at all relevant
                  4    times herein, DEFENDANTS, and/or their agents and employees, knew or reasonably should
                  5    have known that, unless they intervened to protect PLAINTIFF, and to adequately supervise,
                  6    prohibit, control, regulate, discipline, and/or otherwise penalize the conduct of the employees of
                  7    DEFENDANTS, as set forth herein, the remaining DEFENDANTS and employees perceived the
                  8    acts and omissions as being ratified and condoned.

                  9            11.    PLAINTIFF has fully exhausted all applicable administrative remedies.          On
                10     August 29, 2019, PLAINTIFF filed a complaint with the California Department of Fair
                11     Employment and Housing ("DFEH") and the DFEH issued PLAINTIFF a Right to Sue notice.

                12                                        STATEMENT OF FACTS

                13             12.    On or about April 6, 2018, PLAINTIFF commenced employment with ONTRAC

                14     as a part-time AM Package Handler. PLAINTIFF primarily worked from approximately 3:30

                15     a.m. to 8:00 a.m. five days a week, although she would often work hours past 8 a.m. and

                16     sometimes work over 8 hours a day. PLAINTIFF’S job duties primarily included lifting and

                17     removing heavy packages off of a conveyor belt and sorting them based on their zip code. Other

                18     AM Package Handlers were tasked with unloading packages from the trucks, moving pallets,

                19     scanning the packages, and sorting the light packages and mail. On or about December 14, 2018,

                20     DEFENDANTS wrongfully terminated PLAINTIFF’S employment.

                21             13.    On or around July 2018, as a result of the repeated lifting of heaving items off of

                22     the conveyor belt at work, PLAINTIFF developed a cyst on her right wrist. The cyst first

                23     appeared as a small ball, about the size of a dime, under her skin.

                24             14.    PLAINTIFF immediately informed her manager Juan (last name unknown) about

                25     the cyst. Plaintiff explained to Juan that the cyst was causing her an immense amount of pain and

                26     that it was specifically difficult to lift the heavier boxes.     PLAINTIFF requested that Juan

                27     accommodate her disability by re-assigning her to the back of the warehouse where other Package

                28     Handlers were assigned to sort light packages and mail. Juan responded that the only employees
MATERN LAW CROUP, PC
   1230 ROSECRANS                                                                                           COMPLAINT
   AVENUE, STE 200
                                                                        4
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 7 of 22 Page ID #:20




                  1    assigned to sort the light packages and mail were those that were pregnant or had serious injuries.

                  2    On PLAINTIFF’S information and belief, the employees assigned to sort the light packages and

                  3    mail were free of serious injuries and were not pregnant.

                  4           15.     Juan further informed PLAINTIFF that if she wanted to be reassigned to a

                  5    different area of the warehouse, she would need to obtain a doctor’s note from ONTRAC’s

                  6    approved physician. Juan explained that a doctor’s note from a physician of PLAINTIFF’S

                  7    choosing would not be sufficient, as the injury had occurred at work.             Failing to take

                  8    PLAINTIFF’S complaints and concerns seriously, Juan then ignored PLAINTIFF’S request to

                  9    speak to ONTRAC’s doctor and instructed PLAINTIFF to self-medicate with ice and Advil.

                10     PLAINTIFF asked Juan if there was any sort of procedure she should follow after sustaining her

                11     workplace injury, but he said there was not.

                12            16.     After PLAINTIFF’S initial complaint to Juan, DEFENDANTS began subjecting

                13     PLAINTIFF to discrimination and retaliation.

                14            17.     In the weeks that followed, PLAINTIFF complained nearly every day to either

                15     Juan or Juan’s manager, Jim Silva (“Mr. Silva”), that the repetitive heavy lifting was putting too

                16     much pressure on her wrist, making it difficult to timely remove the heavy packages from the

                17     conveyor belt. PLAINITFF repeatedly requested less strenuous Package Handler duties and to be

                18     connected with ONTRAC’s physician. DEFENDANTS ignored PLAINTIFF’S complaints and

                19     requests to see an ONTRAC approved physician, despite her being injured in the workplace.

                20            18.     Despite PLAINTIFF’S known disability, both Juan and Mr. Silva continuously

                21     harassed PLAINTIFF with comments such as, “pick up the pace,” “put more pressure on the other

                22     arm,” and “come on, you have another arm.”

                23            19.     On several occasions, when PLAINTIFF’S pain was severe, Juan and Mr. Silva

                24     yelled at PLAINTIFF, making comments such as “you are slowing down the speed, go home”

                25     and “we don’t need you.” DEFENDANTS then sent PLAINTIFF home for the day without pay.

                26            20.     In or around August 2018, approximately three weeks after PLAINIFF’s initial

                27     complaint and numerous requests to see an ONTRAC physician, Juan told PLAINTIFF to have a

                28     phone consultation with one of ONTRAC’s nurses. The nurse recommended PLAINTIFF utilize
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                            COMPLAINT
   AVENUE, STE200                                                      5
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 8 of 22 Page ID #:21




                  1    a hot and cold treatment while at home and to purchase a brace that she could wear while at work.

                  2    The nurse further instructed PLAINTIFF that if the swelling did not subside in two weeks,

                  3    PLAINTIFF should schedule an in-person appointment with the doctor. PLAINTIFF followed

                  4    the nurse’s instructions accordingly.

                  5           21.     In the following two weeks, PLAINTIFF’S cyst grew larger. PLAINTIFF made an

                  6    appointment to meet with one of ONTRAC’s doctors, Balbir K. Natt, MD (“Dr. Natt”). Upon

                  7    examining the cyst, Dr. Natt provided PLAINTIFF with a note stating that PLAINTIFF should be

                  8    placed on light duty and not lift anything over approximately 20 pounds. Prior to receiving the

                  9    doctor’s note, PLAINTIFF was required to lift packages upwards of 60 or 70 pounds.

                 10           22.     At no point did ONTRAC ever provide PLAINTIFF with paperwork to file a

                 11    workers compensation report. Upon receipt of the note from Dr. Natt, PLAINITFF had to file a

                12     worker’s compensation claim on her own.

                 13           23.     Upon DEFENDANT’S receipt of the doctor’s note, Juan and Mr. Silva

                14     immediately informed PLAINTIFF that she was being placed on unpaid leave because there were

                15     no positions available for her. PLAINTIFF responded that other Package Handler duties, such as

                16     sorting the mail and light packages or scanning the packages as they came down the conveyor

                17     belt, would be compliant with her doctor’s note. Juan and Mr. Silva ignored PLAINTIFF’S

                18     proposed accommodations and stated that they would call her when a position was available.

                19            24.     After approximately two weeks of unpaid leave, Juan called PLAINTIFF and

                20     instructed her to return to work. When PLAINTIFF returned, Juan assigned her to a conveyor

                21     belt, doing the same job that she had done prior to her leave. While the packages on this

                22     particular conveyor belt were smaller on average, many of the packages she was required to lift

                23     ran counter to her doctor’s light duty restrictions and were over 20 pounds. While working on

                24     this conveyor belt, PLAINTIFF complained to either Juan or Mr. Silva nearly every day that she

                25     was in pain and needed to be moved to a position that complied with her doctor’s note. For

                26     approximately three weeks, Juan and Mr. Silva ignored PLAINTIFF’S complaints and told her to

                27     take Advil, use her other hand, or try and find another employee to help her.

                28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                          COMPLAINT
   AVENUE, STE200                                                      6
MANHATTAN BEACH, CA
         90266
             Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 9 of 22 Page ID #:22




                  1            25.    After approximately three weeks of working on the conveyor belt, Juan and Mr.

                  2    Silva assigned PLAINTIFF to another area of the warehouse where she was instructed to use a

                  3    pallet jack to move heavy pallets. PLAINTIFF repeatedly complained that requiring her to lift

                  4    the pallets conflicted with her doctor’s note and that she needed to be moved. DEFENDANTS

                  5    again ignored PLAINTIFF’S complaints.

                  6            26.    After approximately an additional two weeks of moving heavy pallets and ignoring

                  7    PLAINTIFF’S complaints, DEFENDANTS finally moved PLAINTIFF to the back of the

                  8    warehouse to sort the mail and the light packages. However, after being placed on light duty,

                  9    DEFENDANTS’ began cutting PLAINTIFF’S hours. On approximately five different occasions,

                 10    DEFENDANTS sent PLAINTIFF home as soon as she had arrived at work on the grounds that

                 11    her name was erroneously placed on the schedule, even though PLAINTIFF was hired to work

                 12    five days a week. Further, instead of allowing PLAINTIFF to work a full four and a half hour

                 13    shift along with the rest of her coworkers, DEFENDANTS began sending PLAINTIFF home

                 14    approximately two hours early. When PLAINTIFF complained to Juan about the reduction in

                15     hours, Juan replied that she would just have to deal with it.

                16            27.     While placed on light duty, PLAINTIFF was bullied and harassed by her

                17     coworkers who would make comments such as, “you don’t belong there, )) (( you’re faking it,” and

                18     “you need a ‘plug’ to work here.”          One of PLAINTIFF’S coworkers started a physical

                19     confrontation with PLAINTIFF.

                20            28.     PLAINTIFF complained to Juan and Mr. Silva about the physical confrontation

                21     and the bullying, who responded that they would conduct an investigation.             However,

                22     PLAINTIFF is informed and believes that an investigation was never conducted.

                23            29.     After approximately one month of being assigned to sort the light packages and

                24     mail, PLAINTIFF was moved back to work on the conveyor belt which required the movement of

                25     heavy packages, even though her work restrictions were still in effect.

                26            30.     On or around October 2, 2018, after being moved back to the conveyor belt,

                27     PLAINTIFF sent an email to ONTRAC’s Human Resources Department in which she

                28     complained about DEFENDANTS failure to accommodate the work restrictions in her doctor’s
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                         COMPLAINT
   AVENUE, STE 200                                                      7
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 10 of 22 Page ID #:23




                  1    note, the bullying and harassing comments to which she was subjected, and the retaliation in the

                  2    form of her hours being cut. PLAE^TIFF never received a response to her email.

                  3           31.     On or around October 22, 2018, Mr. Silva called PLAINTIFF into his office and

                  4    issued her a letter entitled “Employee Final Warning Notice” for excessive tardiness and

                  5    absences. PLAINTIFF explained that she only missed work as a result of her injury, and no one

                  6    at ONTRAC had ever spoken to or disciplined her for tardiness or absences previously. In

                  7    response, Mr. Silva told PLAINTIFF that she was being sent home for the remainder of the day.

                  8           32.     In or around November 2018, PLAINITFF scheduled a meeting with ONTRAC’s

                  9    Regional Human Resources Manager, Carlina Wix (“Ms. Wix”).                During the meeting.

                10     PLAINTIFF complained about DEFENDANTS’ failure to accommodate her disability, failure to

                11     abide by the work restrictions in her doctor’s note, the harassment from her managers and

                12     coworkers, and the retaliation she had experiencing. PLAINTIFF again requested that she be

                13     allowed to sort the light packages and mail again. Ms. Wix informed PLAINTIFF that she would

                14     conduct an investigation and that she would speak to Juan and Mr. Silva about her current job

                15     duties. Towards the end of the meeting, Ms. Wix asked PLAINTIFF to sign an agreement

                16     waiving her right to pursue legal action. PLAINTIFF refused to sign the agreement.

                17            33.     Following this, PLAINTIFF again asked Juan and Mr. Silva if she could be moved

                18     to the back of the warehouse to sort the light packages and mail. Juan and Mr. Silva responded

                19     that she should be able to work in her current position.

                20            34.     A few days later, Ms. Wix called PLAINTIFF into her office and informed her that

                21     she was being placed on an unpaid administrative leave pending the investigation. While on

                22     leave, PLAINTIFF informed Ms. Wix that she had retained counsel and to direct all further

                23     communications to her attorney.

                24            35.     Approximately two weeks later, on or around December 14, 2018, PLAINTIFF

                25     received a call from Ms. Wix who stated that PLAINTIFF was being terminated from her

                26     employment with DEFENDANTS.             Ms. Wix did not provide a reason for PLAINTIFF’S

                27     termination.

                28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                           COMPLAINT
   AVENUE, STE 200
                                                                       8
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 11 of 22 Page ID #:24




                  1            36.      Accordingly, during the course of her employment with DEFENDANTS,

                  2    PLAINTIFF was discriminated against because of her disability.           DEFENDANTS failed to

                  3    accommodate PLAINTIFF’S disability, despite being capable of doing so, and refused to abide by

                  4    the work restrictions in her doctor’s more,         DEFENDANTS further ignored PLAINTIFF’S

                  5    repeated attempts to engage in the interactive process. After requesting accommodations for her

                  6    disability, DEFENDANTS retaliated against PLAINTIFF for engaging in protected activity by

                  7    harassing PLAINTIFF, reducing her hours, and then wrongfully terminating her employment.

                  8    DEFENDANTS knew or should have known of these illegal employment practices and failed to

                  9    take all reasonable steps necessary to prevent further harassment and discrimination against

                10     PLAINTIFF, which culminated in PLAINTIFF'S wrongful termination.

                11             37.      DEFENDANTS condoned and/or ratified the wrongful conduct of their

                12     employees, including Juan, Mr. Silva, and Ms. Wix, among others, as DEFENDANTS knew or

                13     should have known about the continuous pattern of discrimination and harassment against

                14     PLAINTIFF, yet DEFENDANTS failed to take all reasonable steps necessary to prevent,

                15     investigate, and/or correct the ongoing unlawful behavior, and failed to reprimand, terminate, or

                16     take any appropriate disciplinary action against their employees.

                17                                        INJURIES TO PLAINTIFF

                18             38.      As a direct and proximate result of the foregoing unlawful and malicious acts of

                19     DEFENDANTS, PLAINTIFF has suffered, and continues to suffer, great mental and emotional

                20     anguish.      DEFENDANTS’ abhorrent conduct has caused PLAINTIFF extreme physical and

                21     emotional distress, which has been detrimental to her health and which has jeopardized her

                22     recovery. Additionally, PLAINTIFF has been humiliated and embarrassed as a result of the

                23     foregoing acts and omissions of DEFENDANTS.

                24             39.      As a further direct and proximate result of the foregoing unlawful and malicious

                25     acts of DEFENDANTS, PLAINTIFF has suffered monetary damages and continues to suffer

                26     from loss of earnings in amounts as yet unascertained, but subject to proof at trial, and within the

                27     jurisdiction of this Court.

                28     ///
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                             COMPLAINT
   AVENUE, STE 200                                                     9
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 12 of 22 Page ID #:25




                  1                                       FIRST CAUSE OF ACTION

                  2     Disability Discrimination in Violation of the California Fair Employment and Housing Act

                  3                                        [Cal. Gov. Code § 12940(a)]

                  4                                       (Against all DEFENDANTS)

                  5            40.      PLAINTIFF incorporates herein by specific reference as though fully set forth the

                  6    allegations in Paragraphs 1 through 39.

                  7            41.      At all times relevant herein, California Government Code § 12940 was in full

                  8    force and effect and was binding on DEFENDANTS.

                  9            42.      California Government Code § 12940 provides that “[i]t is an unlawful

                10     employment practice, unless based upon a bona fide occupational qualification, or, except where

                11     based upon applicable security regulations established by the United Sates or the State of

                12     California: (a) [f]or an employer because of . . physical disability, mental disability. . . to

                13     discriminate against the person in compensation or in terms, conditions, or privileges of

                14     employment. . .”.

                15             43.      As set forth above, DEFENDANTS’ acts and omissions constitute violations of

                16     California Government Code § 12940(a). PLAINTIFF has timely filed a complaint of disability

                17     discrimination against DEFENDANTS with the DFEH and has received a right-to-sue letter.

                18             44.      As set forth above, PLAINTIFF suffered from a disability: a cyst on her wrist fi-om

                19     heavy lifting.    PLAINTIFF’S disability limited her ability in at least one of the major life

                20     activities: working. As described above, DEFENDANTS were aware of PLAINTIFF’S disability.

                21             45.      At all relevant times herein, PLAINTIFF satisfactorily performed her job duties

                22     and responsibilities, and could have continued to satisfactorily perform the essential duties of her

                23     job with an effective accommodation that could have been agreed upon if DEFENDANTS had

                24     engaged in the interactive process, as required by law. Instead of engaging in the interactive

                25     process, DEFENDANTS discriminated against PLAINTIFF because of her disability and

                26     retaliated against PLAINTIFF because she requested reasonable accommodation for her

                27     disability.

                28
MATERN LAW CROUP, PC
   1230 ROSECRANS                                                                                             COMPLAINT
   AVENUE, STE 200
                                                                        10
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 13 of 22 Page ID #:26




                  1              46.   PLAINTIFF believes, and thereon alleges, that her disability was the motivating

                  2    factor in DEFENDANTS’ wrongful employment actions and practices, including, but not limited

                  3    to, the termination of her employment.       Such discrimination is in violation of California

                  4    Government Code § 12940(a) and has resulted in damage and injury to PLAINTIFF as alleged

                  5    herein.

                  6              47.   As a proximate result of DEFENDANTS’ unlawful acts, practices, and omissions,

                  7    PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and

                  8    emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as

                  9    damages together with prejudgment interest thereon pursuant to California Civil Code §§ 3287,

                 10    3288, and/or any other applicable provision providing for prejudgment interest.

                11               48.   The unlawful acts, practices, and omissions of DEFENDANTS alleged herein

                12     were reckless, malicious, and willful, and caused great physical and emotional harm to

                13     PLAINTIFF. Therefore, PLAINTIFF seeks an award of punitive damages, sufficient to punish

                14     DEFENDANTS and to serve as an example to deter similar conduct in the future, in an amount

                15     according to proof at trial, together with prejudgment interest thereon pursuant to Civil Code §§

                16     3287, 3288, and/or any other applicable provision providing for prejudgment interest.

                17               49.   Additionally, pursuant to California Government Code § 12965(b), PLAINTIFF

                18     seeks an award of reasonable attorneys’ fees and costs against DEFENDANTS pursuant to the

                19     California Fair Employment and Housing Act.

                20                                     SECOND CAUSE OF ACTION

                21         Failure to Take All Reasonable Steps Necessary to Prevent Disability Discrimination

                22                                       [Cal. Gov. Code § 12940(k)]

                23                                       (Against all DEFENDANTS)

                24               50.   PLAINTIFF incorporates herein by specific reference as though fully set forth the
                25     allegations in paragraphs 1 through 49.

                26               51.   At all times relevant herein, California Government Code § 12940 was in full

                27     force and effect and was binding on DEFENDANTS.

                28
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                          COMPLAINT
   AVENUE, STE 200                                                    11
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 14 of 22 Page ID #:27




                  1             52.     California Government Code § 12940 provides that “[i]t is an unlawful
                  2    employment practice . . . (k) [f]or an employer ... to fail to take all reasonable steps necessary to
                  3    prevent discrimination.. .from occurring.”

                  4             53.     As set forth above, DEFENDANTS’ acts and omissions constitute violations of
                  5 I California Government Code § 12940(k). DEFENDANTS failed to take all reasonable steps
                  6    necessary to prevent disability discrimination from occurring. PLAINTIFF has filed a complaint
                  7    with the DFEH and has received a Right to Sue letter.

                  8             54.     By reason of DEFENDANTS’ unlawful acts, practices and omissions,
                  9    PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and
                10     emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as
                11     damages together with pre-judgment interest thereon pursuant to California Civil Code §§ 3287,
                12     3288, and/or any other applicable provision providing for prejudgment interest.

                13              55.     DEFENDANTS engaged in the aforementioned unlawful acts, practices and
                14     omissions alleged herein, and by ratifying such acts, engaged in intentional, reckless and willful,
                15     oppressive and malicious conduct, acted with willful and conscious disregard of PLAINTIFF’S
                16     rights, welfare and safety, and caused great physical and emotional harm to PLAINTIFF.
                17     Therefore, PLAINTIFF seeks an award of punitive damages, sufficient to punish DEFENDANTS
                18     and to sei-vc as an example to deter similar conduct in the future, in an amount according to proof
                19     at trial, together with prejudgment interest thereon pursuant to Civil Code §§ 3287, 3288, and/or
                20           other applicable provision providing for prejudgment interest.

                21              56.    Additionally, pursuant to California Government Code § 12965(b), PLAINTIFF
                22     seeks an award of reasonable attorneys’ fees and costs against DEFENDANTS pursuant to the
                23     California Fair Employment and Housing Act.

                24     ///

                25     ///

                26     ///

                27     ///

                28     ///
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                             COMPLAINT
   AVENUE, STE200
                                                                        12
MANHATTAN BEACH. CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 15 of 22 Page ID #:28




                  1                                        THIRD CAUSE OF ACTION

                  2                                                  Retaliation

                  3                                         [Cal. Gov. Code § 12940(h)]

                  4                                         (Against all DEFENDANTS)

                  5                 57.   PLAINTIFF incorporates herein by specific reference as though fully set forth the

                  6      allegations in Paragraphs 1 through 56.

                  7                 58.   At all times relevant herein, California Government Code § 12940 was in full

                  8      force and effect and was binding on DEFENDANTS.

                  9                 59.   California Government Code § 12940 provides that “[i]t is an unlawful

                 10      employment practice . . . (h) [f]or any employer ... or person to discharge, expel, or otherwise

                 11      discriminate against any person because the person has opposed any practices forbidden under

                 12      this or because the person has filed a complaint, testified, or assisted in any proceeding under this

                 13      part...”

                 14                 60.   As set forth above, DEFENDANTS’ acts and omissions constitute violations of

                 15      California Government Code § 12940(h). DEFENDANTS retaliated against PLAINTIFF after

                 16      she requested accommodation for her disability.         DEFENDANTS further retaliated against

                 17      PLAINTffF after she filed a worker’s compensation claim, and again after she retained counsel.

                 18      Accordingly, DEFENDANTS retaliated against PLAINTIFF for engaging in protected activity.

                 19      PLAINTIFF has filed a complaint with the DFEH and has received a Right to Sue letter.

                20                  61.   By reason of DEFENDANTS’s unlawful acts, practices and omissions,

                21       PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and

                22       emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as

                23       damages together with pre-judgment interest thereon pursuant to California Civil Code §§ 3287,

                24       3288, and/or any other applicable provision providing for prejudgment interest.

                25                  62.   DEFENDANTS engaged in the aforementioned unlawful acts, practices and

                26       omissions alleged herein, and by ratifying such acts, engaged in intentional, reckless and willful,

                27       oppressive and malicious conduct, acted with willful and conscious disregard of PLAINTIFF’S

                28       rights, welfare and safety, and caused great physical and emotional harm to PLAINTIFF.
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                               COMPLAINT
   AVENUE, STE 200                                                       13
MANHATTAN BEACH, CA ||
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 16 of 22 Page ID #:29




                  1    Therefore, PLAINTIFF seeks an award of punitive damages, sufficient to punish DEFENDANTS
                  2    and to serve as an example to deter similar conduct in the future, in an amount according to proof
                  3    at trial, together with prejudgment interest thereon pursuant to Civil Code §§ 3287, 3288, and/or
                  4    any other applicable provision providing for prejudgment interest.

                  5           63.     Additionally, pursuant to California Government Code § 12965(b), PLAINTIFF
                  6    seeks an award of reasonable attorneys’ fees and costs against DEFENDANTS pursuant to the
                  7    California Fair Employment and Housing Act.

                  8                                    FOURTH CAUSE OF ACTION

                  9                            Failure to Make a Reasonable Accommodation

                10                                       [Cal. Gov. Code § 12940(m)]

                11                                       (Against all DEFENDANTS)

                12            64.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

                13     allegations in paragraphs 1 through 63.

                14            65.     At all times relevant herein, California Government Code § 12940 was in full

                15     force and effect and was binding on DEFENDANTS.

             • 16             66.     California Government Code § 12940(m) provides that “[i]t is an unlawful

                17     employment practice, unless based upon a bona fide occupational qualification, or, except where

                18     based upon applicable security regulations established by the United States or the State of

                19     California; (m) [f]or an employer or other entity covered by this part to fail to make reasonable

                20     accommodation for the known physical or mental disability of an applicant or employee . . .”

                21            67.     As set forth above, DEFENDANTS’s acts and omissions constitute violations of

                22     California Government Code § 12940(m). DEFENDANTS had knowledge of PLAINTIFF’S

                23     disability and failed to make a reasonable accommodation. PLAINTIFF has filed a complaint

                24     with the DFEH and has received a Right to Sue letter.

                25            68.    By reason of DEFENDANTS’ unlawful acts, practices and omissions,

                26     PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and

                27     emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as

                28
MATERN LAW CROUP, PC
   1230 ROSECRANS                                                                                          COMPLAINT
   AVENUE, STE 200                                                    14
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 17 of 22 Page ID #:30




                  1    damages together with pre-judgment interest thereon pursuant to California Civil Code §§ 3287,

                  2    3288, and/or any other applicable provision providing for prejudgment interest.

                  3           69.     DEFENDANTS engaged in the aforementioned unlawful acts, practices and

                  4    omissions alleged herein, and by ratifying such acts, engaged in intentional, reckless and willful,

                  5    oppressive and malicious conduct, acted with willful and conscious disregard of PLAINTIFF’S

                  6    rights, welfare and safety, and caused great physical and emotional harm to PLAINTIFF.

                  7    Therefore, PLAINTIFF seeks an award of punitive damages, sufficient to punish DEFENDANTS

                  8    and to serve as an example to deter similar conduct in the future, in an amount according to proof

                  9    at trial, together with prejudgment interest thereon pursuant to Civil Code §§ 3287, 3288, and/or

                 10    any other applicable provision providing for prejudgment interest.

                 11           70.     Additionally, pursuant to California Government Code § 12965(b), PLAINTIFF

                 12    seeks an award of reasonable attorneys’ fees and costs against DEFENDANTS pursuant to the

                 13    California Fair Employment and Housing Act.

                 14                                     FIFTH CAUSE OF ACTION

                 15                             Failure to Engage in the Interactive Process

                16                                       [Cal. Gov. Code § 12940(n)]

                17                                       (Against all DEFENDANTS)

                18            71.     PLAINTIFF incorporates herein by specific reference as though fully set forth the

                19     allegations in paragraphs 1 through 70.

                20            72.     At all times relevant herein, California Government Code § 12940 was in full

                21     force and effect and was binding on DEFENDANTS.

                22            73.     California Government Code § 12940(n) provides that “[i]t is an unlawful

                23     employment practice . . . (n) [f]or an employer or other entity covered by this part to fail to

                24     engage in a timely, good faith, interactive process with the employee or applicant to determine

                25     effective reasonable accommodations, if any, to a request for reasonable accommodation by an

                26     employee or applicant with a known physical or mental disability or known medical condition.”

                27            74.    As set forth above, DEFENDANTS’ acts and omissions constitute violations of

                28     California Government Code § 12940(n). DEFENDANTS failed to engage in the interactive
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                            COMPLAINT
   AVENUE, STE 200                                                    15
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 18 of 22 Page ID #:31




                  1    process for PLAINTIFF’S disability. PLAINTIFF has filed a complaint with the DFEH and has

                  2    received a Right to Sue letter.

                  3            75.    By reason of DEFENDANTS’ unlawful acts, practices and omissions,

                  4    PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and

                  5    emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as

                  6    damages together with pre-judgment interest thereon pursuant to California Civil Code §§ 3287,

                  7    3288, and/or any other applicable provision providing for prejudgment interest.

                  8            76.    DEFENDANTS engaged in the aforementioned unlawful acts, practices and

                  9    omissions alleged herein, and by ratifying such acts, engaged in intentional, reckless and willful,

                10     oppressive and malicious conduct, acted with willful and conscious disregard of PLAINTIFF’S

                11     rights, welfare and safety, and caused great physical and emotional harm to PLAINTIFF.

                12     Therefore, PLAINTIFF seeks an award of punitive damages, sufficient to punish DEFENDANTS

                13     and to serve as an example to deter similar conduct in the future, in an amount according to proof

                14     at trial, together with prejudgment interest thereon pursuant to Civil Code §§ 3287, 3288, and/or

                15     any other applicable provision providing for prejudgment interest.

                16            77.     Additionally, pursuant to California Government Code § 12965(b), PLAINTIFF

                17     seeks an award of reasonable attorneys’ fees and costs against DEFENDANTS pursuant to the

                18     California Fair Employment and Housing Act.

                19                                       SIXTH CAUSE OF ACTION

                20                           Wrongful Termination in Violation of Public Policy

                21                                       (Against all DEFENDANTS)

                22            78.     PLAINTIFF incorporates herein by specific reference as though fully set forth the
                23     allegations in paragraphs 1 through 77.

                24            79.     At all times relevant in this action. Article 1, Section 8 of the California
                25     Constitution and the California Fair Employment and Housing Act were in full force and effect,
                26     and were binding on DEFENDANTS. Article I, Section 8 of the Constitution, the California Fair
                27     Employment and Housing Act, and the public policy of the State of California based thereupon
                28     prohibit defendants from committing acts of discrimination, retaliation, and termination based
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                            COMPLAINT
   AVENUE, STE200                                                     16
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 19 of 22 Page ID #:32




                  1    upon engagement in a protected activity, including, but not limited to, making complaints about

                  2    an employer’s unlawful behavior such as discrimination, seeking reasonable accommodation, and

                  3    engaging in the interactive process.

                  4            80.    Each of the aforementioned statutes embodies a fundamental and well-established

                  5    public policy in the State of California.

                  6            81.    PLAINTIFF believes, and thereon alleges, that making known her physical

                  7    disability and requesting reasonable accommodation was or were factors in DEFENDANTS’

                  8    conduct as set forth above, including but not limited to the termination of PLAINTIFF’S

                  9    employment. Accordingly, PLAINTIFF was subject to working conditions by DEFENDANTS

                10     that violated public policy.

                11             82.    As a proximate result of DEFENDANTS’ unlawful acts, practices, and omissions,

                12     PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical and

                13     emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such amount as

                14     damages together with prejudgment interest thereon pursuant to Civil Code §§ 3287, 3288 and/or

                15     any other applicable provision providing for prejudgment interest.

                16             83.    By engaging in the aforementioned unlawful acts, practices, and omissions, and by

                17     ratif3dng such acts, practices, and omissions, DEFENDANTS’ conduct intended to cause injury to

                18     PLAINTIFF was reckless, malicious, and despicable, and was carried on with a conscious and

                19     willful disregard of the rights and safety of others. Therefore, PLAINTIFF seeks an award of

                20     punitive damages, sufficient to punish DEFENDANTS and to serve as an example to deter

                21     DEFENDANTS from similar conduct in the future, in an amount according to proof at trial,

                22     together with prejudgment interest thereon pursuant to California Civil Code §§ 3287, 3288

                23     and/or any other applicable provision providing for prejudgment interest.

                24                                     SEVENTH CAUSE OF ACTION

                25                                Intentional Infliction of Emotional Distress

                26                                        (Against all DEFENDANTS)

                27            84.     PLAINTIFF incorporates herein by specific reference, as though fully set forth, the

                28     allegations in paragraphs 1 through 83.
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                           COMPLAINT
   AVENUE, STE 200                                                    17
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 20 of 22 Page ID #:33




                  1           85.     By committing the outrageous and malicious acts and omissions complained of

                  2    herein, DEFENDANTS knew, or should have known, that their conduct would result in

                  3    PLAINTIFF’S severe emotional distress. Moreover, DEFENDANTS’ acts and omissions were

                  4    perpetrated with the intent of inflicting humiliation, mental anguish, and severe emotional distress

                  5    upon PLAINTIFF.

                  6           86.     As a direct and proximate result of DEFEN ANTS’ unlawful acts, practices and

                  7    omissions, PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and

                  8    physical and emotional distress, in an amount subject to proof at trial. PLAINTIFF claims such

                  9    amount as damages together with prejudgment interest thereon pursuant to Civil Code §§ 3287,

                 10    3288, and/or any other applicable provision for prejudgment interest.

                 11           87.     The unlawful acts, practices, and omissions of DEFENDANTS alleged herein

                 12    were intentional, reckless, and willful and caused great physical and emotional harm to

                13     PLAINTFF. Therefore, an award of punitive damages, sufficient to punish DEFENDANTS and

                14     to serve as an example to deter them from similar conduct in the future, should be made.

                15     PLAINTIFF claims such amount as damages together with prejudgment interest thereon pursuant

                16     to California Civil Code §§ 3287, 3288, and/or any other applicable provision providing for

                17     prejudgment interest.

                18                                         PRAYER FOR RELIEF

                19            WHEREFORE, PLAINTIFF respectfully prays for relief against DEFENDANTS as

                20     follows:

                21             1.     Order the following award of damages against DEFENDANTS:

                22                    A.       Compensatory damages for PLAINTIFF’S economic losses, deprivation of

                23     civil rights, humiliation, physical anguish, and mental and emotional distress.

                24                    B.       Punitive and exemplary damages against DEFENDANTS on each cause of

                25     action as permitted by law.

                26            2.      Permanently enjoin DEFENDANTS and its agents, employees, successors, and all

                27     persons in active conduct or participation with DEFENDANTS, from engaging in discriminatory

                28     and retaliatory employment practices.
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                            COMPLAINT
   AVENUE, STE 200
                                                                       18
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 21 of 22 Page ID #:34




                  1           3.      Enter a declaratory judgment that the acts and practices of DEFENDANTS and its

                  2    agents and employees as set forth herein violate the foregoing provisions of law.

                  3           4.      Direct DEFENDANTS to take such affirmative steps as may be necessary and

                  4    appropriate to correct the effect of their past unlawful acts and practices.

                  5            5.     Interest accrued to date pursuant to Civil Code §§ 3287, 3288, and/or other

                  6    applicable provisions providing for prejudgment interest.

                  7           6.      Award PLAINTIFF the costs and expenses of this action including reasonable

                  8    attorneys’ fees and costs pursuant to FEHA, California Government Code section 12965, and all

                  9    other applicable laws and statutes providing for attorneys’ fees and costs.

                 10           7.      Enter such other further relief to which PLAINTIFF may be entitled as a matter of

                 11    law or equity, or which the Court determines to be just and proper.

                12     ///

                13     ///

                14     DATED: May 13,2020                             Respectfully submitted.

                15                                                    MATERN LAW GROUP, PC
                16
                17                                            By:
                                                                      MATTH^^(>^%j^TERN
                18                                                    DEANNA S. LEIFER
                19                                                    ELLIE D. GORALNICK
                                                                      Attorneys for Plaintiff LAPHILL KNOX
                20
                21
                22
                23
                24
                25
                26
                27
                28
MATERN LAW GROUP. PC
   1230 ROSECRANS                                                                                          COMPLAINT
   AVENUE, STE 200
                                                                        19
MANHATTAN BEACH, CA
         90266
            Case 5:20-cv-01568-JGB-KK Document 2-1 Filed 08/06/20 Page 22 of 22 Page ID #:35




                  1                                   DEMAND FOR JURY TRIAL

                  2          PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by jury.

                  3    ///
                  4    ///

                  5    DATED: May 13,2020                          Respectfully submitted,

                  6                                                MATERN LAW GROUP, PC
                  7
                  8                                        By:
                                                                  MATTH^^^StERN
                  9                                               DEANNA S. LEIFER
                 10                                               ELLIE D. GORALNICK
                                                                  Attorneys for Plaintiff LAPHILL KNOX
                 11
                 12
                 13
                 14
                 15
                 16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                                                          COMPLAINT
   AVENUE, STE 200
                                                                    20
MANHATTAN BEACH, CA
         90266
